                 Case 2:20-cv-01949-SMB Document 1 Filed 10/06/20 Page 1 of 8




1    Jonathan V. O’Steen, Esq. – State Bar #024043
     O’STEEN & HARRISON, PLC
2
     300 W. Clarendon Ave., Suite 400
3    Phoenix, Arizona 85013-3424
     (602) 252-8888
4
     (602) 274-1209 FAX
5    josteen@vanosteen.com
     Attorneys for Plaintiff
6

7
                                  IN THE UNITED STATES DISTRICT COURT
8
                                    IN AND FOR THE DISTRICT OF ARIZONA
9

10
     Mason Ruse,                                     NO.

11                                  Plaintiff,
                                                     COMPLAINT
12
     v.
13                                                   (Tort/Motor Vehicle)
     Rony Transportation, LLC, a Florida
14   limited liability company; Kings Way
15
     USA Transport, Inc., a Florida                  DEMAND FOR JURY TRIAL
     corporation; Rigoberto Santander, an
16   individual,
17
                                   Defendants.
18

19            Plaintiff, Mason Ruse, by and through his attorneys undersigned, and for his
20
     claims against the Defendants, alleges as follows:
21
                                                 PARTIES
22

23
          1. Plaintiff Mason Ruse resides in Pima County, Arizona.

24        2. Defendant Rony Transportation, LLC is a Florida limited liability company
25
               involved in interstate trucking and doing business in the State of Arizona.
26
          3. Defendant Kings Way USA Transport, Inc. is a Florida corporation involved in
27

28
               interstate trucking and doing business in the State of Arizona.

     Ruse v. Rony Transportation, LLC, et al.                                           Complaint
                                                                                           Page 1
                 Case 2:20-cv-01949-SMB Document 1 Filed 10/06/20 Page 2 of 8




1        4. Defendant Rigoberto Santander resides in the State of Florida.
2
                                                JURISDICTION AND VENUE
3
         5. This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332. The
4

5              amount in controversy exceeds $75,000 exclusive of interests and costs, and

6              this is an action by an individual plaintiff against Defendants residing in
7
               another state and with its principal place of business in another state.
8
         6. Venue in this judicial district is proper pursuant to 28 U.S.C. § 1391(a)(2)
9

10             because a substantial part of the events or omissions giving rise to the claim

11             occurred in this judicial district and because the Defendants were subject to
12
               personal jurisdiction in this judicial district at the time of the commencement of
13
               the action.
14

15                                              FACTUAL ALLEGATIONS

16                                                    COLLISION
17
         7. On August 31, 2019, at approximately 3:50 a.m., Plaintiff Mason Ruse was a
18
               seatbelt restrained driver operating his vehicle eastbound on Interstate 10 at
19

20
               or near milepost 211 in Eloy, Arizona.

21       8. Upon information and belief, Defendant Rigoberto Santander was operating a
22
               2011 International tractor-trailer (VIN. No. 3HSCUAPR7BN375171) entrusted
23
               to him by Defendants Kings Way USA Transport, Inc. and Rony
24

25
               Transportation, LLC.

26       9. Defendant Rigoberto Santander was operating the 2011 International tractor-
27
               trailer eastbound on Interstate 10 at or near milepost 211.
28

     Ruse v. Rony Transportation, LLC, et al.                                             Complaint
                                                                                             Page 2
                 Case 2:20-cv-01949-SMB Document 1 Filed 10/06/20 Page 3 of 8




1        10. Defendant Rigoberto Santander pulled the semi-truck off the road onto the
2
               right emergency shoulder.
3
         11. Defendant Rigoberto Santander executed an illegal u-turn by crossing all
4

5              lanes of eastbound traffic on Interstate 10 in an attempt to cross the divided

6              median onto the westbound lanes of Interstate 10.
7
         12. Defendant Rigoberto Santander was blocking all lanes of traffic on eastbound
8
               Interstate 10 as a result of his attempt to make an illegal u-turn.
9

10       13. Plaintiff Mason Ruse was unable to avoid a collision and crashed into the side

11             of the semi-truck operated by Defendant Rigoberto Santander.
12
                                                INJURIES
13
         14. Plaintiff Mason Ruse sustained serious injuries as the result of the collision
14

15             involving the semi-truck operated by Defendant Rigoberto Santander.

16       15. As a result of his injuries, Plaintiff Mason Ruse required significant medical
17
               treatment, including surgery and post-surgical rehabilitation.
18
         16. As a further result of his injuries, Plaintiff Mason Ruse underwent surgery on
19

20
               his right knee on August 31, 2019 that consisted of the following:

21                 •   Right knee arthrotomy and washout, both medially and laterally
                   •   Partial excision of complex right medial meniscal tear
22
                   •   Primary repair of right medial collateral ligament tear
23                 •   Debridement to bone of open tibial fracture, Gustilo type 2
24
         17. Plaintiff Mason Ruse has incurred medical expenses for treatment of his
25
               injuries sustained in the collision on August 31, 2019.
26

27
         18. Plaintiff Mason Ruse will incur future medical expenses in amounts to be

28             proven at trial.
     Ruse v. Rony Transportation, LLC, et al.                                           Complaint
                                                                                           Page 3
                 Case 2:20-cv-01949-SMB Document 1 Filed 10/06/20 Page 4 of 8




1               ENTRUSTMENT OF SEMI-TRUCK AND RESPONDEAT SUPERIOR
2
         19. Upon information and belief, at all relevant times, Defendants Rony
3
               Transportation, LLC and Kings Way USA Transport, Inc. owned, maintained
4

5              and controlled the semi-tractor trailer involved in the collision with Plaintiff

6              Mason Ruse, identified as 2011 International, VIN 3HSCUAPR7BN375171,
7
               and bearing Florida license plates JA87GE (tractor) and 0271CX (trailer).
8
         20. Upon information and belief, at all times referenced herein, Defendant
9

10             Rigoberto Santander was acting as an agent, employee or representative for

11             and on behalf of Defendants Rony Transportation, LLC and Kings Way USA
12
               Transport, Inc. and was at all times acting within the authorized scope of said
13
               employment.            Defendants Rony Transportation, LLC and Kings Way USA
14

15             Transport, Inc. are liable to Plaintiff under the doctrine of respondeat superior.

16                                                  CLAIM ONE
                                                   NEGLIGENCE
17
                                            (AGAINST ALL DEFENDANTS)
18
         21. Plaintiff incorporates herein by reference the allegations in paragraphs 1–20.
19

20
         22. Defendant Rigoberto Santander operated his tractor-trailer in such an unsafe,

21             reckless, careless and negligent manner so as to cause the collision with
22
               Plaintiff Mason Ruse.
23
         23. As a direct and proximate result of the negligence of Defendant Rigoberto
24

25
               Santander, Plaintiff Mason Ruse suffered physical injuries in amounts to be

26             proven at trial.
27

28

     Ruse v. Rony Transportation, LLC, et al.                                             Complaint
                                                                                             Page 4
                 Case 2:20-cv-01949-SMB Document 1 Filed 10/06/20 Page 5 of 8




1        24. As a further direct and proximate result of the negligence of Defendant
2
               Rigoberto Santander, Plaintiff Mason Ruse suffered pain, discomfort and
3
               suffering, past and future, in amounts to be proven at trial.
4

5        25. As a further direct and proximate result of the negligence of Defendant

6              Rigoberto Santander, Plaintiff Mason Ruse incurred medical expenses in
7
               amounts to be proven at trial.
8
         26. As a further direct and proximate result of the negligence of Defendant
9

10             Rigoberto Santander, Plaintiff Mason Ruse will incur future medical expenses

11             in amounts to be proven at trial.
12
         27. As a further direct and proximate result of the negligence of Defendant
13
               Rigoberto Santander, Plaintiff Mason Ruse sustained lost income and lost
14

15             earning capacity in amounts to be proven at trial.

16       28. As a further direct and proximate result of the negligence of Defendant
17
               Rigoberto Santander, Plaintiff Mason Ruse has been generally damaged in
18
               amounts in excess of the minimum jurisdictional limits of this Court.
19

20
                                                   CLAIM TWO
                                               NEGLIGENCE PER SE
21                                          (AGAINST ALL DEFENDANTS)
22
         29. Plaintiff incorporates herein by reference the allegations in paragraphs 1–28.
23
         30. At the aforementioned date and place, Defendant Rigoberto Santander was in
24

25
               violation of one or more statutes regarding Arizona traffic laws and federal

26             interstate trucking regulations, including, but not limited to, A.R.S. § 28-731,
27
               A.R.S. § 28-701(A) and 49 CFR § 392.2, and therefore was negligent per se.
28

     Ruse v. Rony Transportation, LLC, et al.                                           Complaint
                                                                                           Page 5
                 Case 2:20-cv-01949-SMB Document 1 Filed 10/06/20 Page 6 of 8




1        31. The wrongful acts alleged above were each substantial and proximate causes
2
               that contributed to the injuries and damages of Plaintiff Mason Ruse.
3
                                     CLAIM THREE
4
                     NEGLIGENT HIRING, SUPERVISION AND RETENTION
5                 (AGAINST DEFENDANTS RONY TRANSPORTATION, LLC AND
                            KINGS WAY USA TRANSPORT, INC.)
6
         32. Plaintiff incorporates herein by reference the allegations in paragraphs 1–31.
7

8        33. Defendants Rony Transportation, LLC and Kings Way USA Transport, Inc.
9              failed to properly hire, train and supervise its employees, including Defendant
10
               Rigoberto Santander.
11
         34. Defendants Rony Transportation, LLC and Kings Way USA Transport, Inc.
12

13             failed to properly develop, implement and enforce safe work policies and
14             procedures.
15
         35. Defendants Rony Transportation, LLC and Kings Way USA Transport, Inc.
16
               failed to take reasonable precautions by failing to properly train his employees
17

18             to make reasonable, safe decisions while driving.

19       36. Defendants Rony Transportation, LLC and Kings Way USA Transport, Inc.
20
               failed to meet the standards of care requisite in the trucking industry.
21
         37. The wrongful acts alleged above were each substantial and proximate causes
22

23             that contributed to the injuries and damages of Plaintiff Mason Ruse.

24                                              PRAYER FOR RELIEF
25
              WHEREFORE, Plaintiff Mason Ruse requests judgment be entered against
26
     the Defendants, and each of them, as follows:
27

28            1. For special damages in an amount to be proven at trial.

     Ruse v. Rony Transportation, LLC, et al.                                             Complaint
                                                                                             Page 6
                 Case 2:20-cv-01949-SMB Document 1 Filed 10/06/20 Page 7 of 8




1             2. For general damages in an amount to be proven at trial.
2
              3. For an amount representative of Plaintiff’s past medical expenses in
3                amounts to be proven at trial.

4             4. For an amount representative of Plaintiff’s future medical expenses in
                 amounts to be proven at trial
5
              5. For an amount representative of Plaintiff’s lost income and lost earning
6
                 capacity in amounts to be proven at trial.
7
              6. For all costs incurred and to be incurred herein.
8
              7. For interest on the above sums from the date of judgment until paid.
9
              8. For such further relief as the Court deems just.
10

11                                              JURY DEMAND
12            Plaintiff demands a trial by jury on all issues so triable with the maximum
13
     number of jurors permitted by law.
14

15
              RESPECTFULLY SUBMITTED this 6th day of October 2020.
16

17                                                    O’STEEN & HARRISON, PLC
18

19                                                    _____________________________
                                                      Jonathan V. O’Steen
20
                                                      300 W. Clarendon Ave., Suite 400
21                                                    Phoenix, Arizona 85013-3424
                                                      Attorneys for Plaintiff
22

23

24

25

26

27

28

     Ruse v. Rony Transportation, LLC, et al.                                           Complaint
                                                                                           Page 7
                    Case 2:20-cv-01949-SMB Document 1 Filed 10/06/20 Page 8 of 8




1                                                      CERTIFICATE OF SERVICE
2
     I hereby certify that on the 6th day of October 2020, I electronically transmitted the
3    attached document to the Clerk’s Office using the CM/ECF System for filing.
4
     /s/ Jonathan V. O’Steen
5

6

7

8
     c:\sync\clients\ruse, mason\pleadings\complaint\complaint.docx
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Ruse v. Rony Transportation, LLC, et al.                                       Complaint
                                                                                       Page 8
